DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/18/2018 and 10/23/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “the a first electrode” in lines 3-4 of the claim. This appear to mean “the .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 22, 23, 26-28, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng Chinese Patent Document CN 106200172 A (hereinafter “Cheng”).
Regarding claim 15, Cheng teaches an electrostatic prevention circuit (refer to figures 5 and 11), comprising: a first thin film transistor (i.e. first transistor T1)(figs. 5 and 11) and a first capacitor (i.e. capacitor C)(fig.5)(i.e. capacitor C1)(fig.11); wherein, a gate electrode of the first thin film transistor (i.e. gate g1)(figs. 5 and 11) is connected to a first electrode of the first capacitor (implicit)(refer to gate g1)(figs. 5 and 11).
Regarding claim 16, Cheng teaches the electrostatic prevention circuit according to claim 15, wherein, a first electrode of the first thin film transistor (i.e. source s1)(figs. 5 and 11) is connected to a second electrode of the first capacitor (implicit)(refer to capacitor C)(fig.5)(refer to capacitor C1)(fig.11).
Regarding claim 17, Chen teaches the electrostatic prevention circuit according to claim 15, further comprising a second thin film transistor (i.e. transistor T1)(fig.5), a second electrode of the first capacitor is connected to a first electrode of the second thin film transistor (i.e. drain d2)(fig.5); and a gate electrode of the second thin film transistor (i.e. gate g2)(fig.5) is connected to a second electrode of the first thin film transistor (i.e. drain d1)(fig.5).
Regarding claim 18, Cheng teaches the electrostatic prevention circuit according to claim 17, wherein, the second electrode of the first capacitor and the first electrode of the first thin film transistor are connected to a same terminal (i.e. terminal A)(fig.5), or are connected to different terminals respectively; and the second electrode of the first thin film transistor and a second electrode of the second thin film transistor (i.e. source s2)(fig.5) are connected to a same terminal (i.e. terminal B)(fig.5), or are connected to different terminals respectively.
Regarding claim 19, Cheng teaches the electrostatic prevention circuit according to claim 15, wherein, the first thin film transistor and the first capacitor constitute an electrostatic prevention sub-
Regarding claim 22, Cheng teaches the electrostatic prevention circuit according to claim 15, wherein, the first thin film transistor is an N-type MOS thin film transistor (refer to page 19, paragraph 3 of the translation of Cheng “the first transistor T1 and the second transistor T2 may be N-type thin film transistors”).
Regarding claim 23, Cheng teaches the electrostatic prevention circuit according to claim 17, wherein, the first thin film transistor and the second thin film transistor are an N-type MOS thin film transistor (refer to page 19, paragraph 3 of the translation of Cheng “the first transistor T1 and the second transistor T2 may be N-type thin film transistors”).
Regarding claim 26, Cheng teaches an array substrate (refer to abstract and figure 1), comprising the electrostatic prevention circuit according to claim 15 (refer to abstract, figure 1, and the rejection of claim 15 above).
Regarding claim 27, Cheng teaches the array substrate according to claim 26, further comprising a first connection structure (i.e. electrostatic protection line 30)(figs.1, 5, 11) and a second connection structure (i.e. common electrode line 40)(figs. 1, 5, and 11), wherein, a first terminal of the electrostatic prevention circuit (i.e. terminal A)(figs. 5 and 11) and a second terminal of the electrostatic prevention circuit (i.e. terminal B)(figs. 5 and 11) are connected to the first connection structure and the second structure respectively (implicit)(refer to figs. 1, 5, and 11).
Regarding claim 28, Cheng teaches the array substrate according to claim 26, wherein, the array substrate comprises a plurality of the electrostatic prevention circuits (refer to first electrostatic protection unit 20 and second electrostatic protection unit 50)(fig.1) and a plurality of connection 
Regarding claim 30, Cheng teaches the array substrate according to claim 27, wherein, each of the first connection structure and the second connection structure is a signal line (refer to gate lines 11 and data lines 12)(fig.1) or a short-circuit ring.
Regarding claim 31, Cheng teaches the array substrate according to claim 30, wherein, the signal line is a gate signal line and or a data signal line (refer to gate lines 11 and data lines 12)(fig.1), and the short-circuit ring is a gate signal line short-circuit ring or a data signal line short-circuit ring.
Regarding claim 32, Cheng teaches the array substrate according to claim 28, wherein, each of the connection structures is a signal line or a short-circuit ring (refer to gate lines 11 and data lines 12)(fig.1).
Regarding claim 33, Cheng teaches the array substrate according to claim 32, wherein, the signal line is a gate signal line or a data signal line (refer to gate lines 11 and data lines 12)(fig.1), and the short-circuit ring is a gate signal line short- circuit ring or a data signal line short-circuit ring.
Regarding claim 34, Cheng teaches a display device, comprising the array substrate according to claim 26 (refer to abstract).
Claim(s) 15, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. U.S. Patent Application 2011/0285690 (hereinafter “Li”).
Regarding claim 15, Li teaches an electrostatic prevention circuit (i.e. ESD protection circuit 600)(fig.6), comprising: a first thin film transistor (i.e. transistor 504)(fig.6)(refer also to [0006]) and a first capacitor (i.e. capacitor 608-1)(fig.6); wherein, a gate electrode of the first thin film transistor is connected to a first electrode of the first capacitor (implicit).
Regarding claim 20, Li teaches the electrostatic prevention circuit according to claim 15, further comprising a second thin film transistor (i.e. transistor 502)(fig.6), a third thin film transistor (i.e. transistor 506)(fig.6), and a second capacitor (i.e. capacitor 610-2)(fig.6), wherein, a second electrode of the first capacitor is connected to a first electrode of the first thin film transistor and a first electrode of the second thin film transistor (implicit)(refer to fig.6); a gate electrode of the second thin film transistor is connected to a second electrode of the first thin film transistor and a second electrode of the third thin film transistor (implicit)(refer to fig.6); and a gate electrode of the third thin film transistor is connected to a first electrode of the second capacitor (implicit)(refer to fig.6), and a second electrode of the second capacitor is connected to a first electrode of the third thin film transistor and a second electrode of the second thin film transistor (implicit)(refer to fig.6).
Regarding claim 24, Li teaches the electrostatic prevention circuit according to claim 20, wherein, the first thin film transistor, the second thin film transistor and the third thin film transistor are an N-type MOS thin film transistor (refer to [0015])(refer also to fig.6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 26 above, and further in view of Kamiura et al. U.S. Patent No. 5,744,837 (hereinafter “Kamiura”).
Regarding claim 29, Cheng teaches the array substrate according to claim 26, wherein, the array substrate comprises a plurality of the electrostatic prevention circuits (refer to first electrostatic protection unit 20 and second electrostatic protection unit 50)(fig.1), however Cheng does not teach a first connection structure and a second connection structure, a first terminal of each of the electrostatic prevention circuits is connected to the first connection structure, and a second terminal of each of the electrostatic prevention circuits is connected to the second connection structure. However Kamiura teaches a first connection structure (i.e. address line 2)(fig.7) and a second connection structure (i.e. auxiliary line 10)(fig.7), a first terminal of each of the electrostatic prevention circuits is connected to the first connection structure (implicit), and a second terminal of each of the electrostatic prevention circuits is connected to the second connection structure (implicit).
Allowable Subject Matter
Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 21 and 25 indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 21, especially a second thin film transistor, a third thin film transistor, a fourth thin film transistor, and a second capacitor, wherein, a second electrode of the first capacitor is connected to a first electrode of the first thin film transistor, a first electrode of the second thin film transistor and a second electrode of the fourth thin film transistor; a gate electrode of the third thin film transistor is connected to a first electrode of the second capacitor, and a second electrode of the second capacitor is connected to a first electrode of the third thin film transistor, a first electrode of the fourth thin film transistor and a second electrode of the second thin film transistor; a gate electrode of the second thin film transistor is connected to a second electrode of the first thin film transistor; and a gate electrode of the fourth thin film transistor is connected to a second electrode of the third thin film transistor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839